Citation Nr: 9925656	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-43 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for post-
traumatic stress disorder.  The case was thereafter 
transferred to the RO in Waco, Texas.

The veteran testified at a hearing before a Hearing Officer 
of the Muskogee RO in September 1996.  He also requested a 
hearing before a Member of the Board of Veterans' Appeals 
(Board).  In November 1997 the veteran indicated that instead 
of a hearing before a member of a Travel Section of the 
Board, he requested a hearing at the Waco RO before a Hearing 
Officer.  The veteran was scheduled for a hearing at the Waco 
RO in June 1999, but he failed to report for the scheduled 
hearing.


REMAND

The veteran's service personnel records reveal that he served 
in Vietnam.  His principal duty was equipment repairman.  The 
veteran's DD 214 and service personnel records do not include 
citations or awards that indicate that the veteran engaged in 
combat with the enemy.  In his statements and testimony the 
veteran has not asserted that he was engaged in combat with 
the enemy.

A VA psychiatric examination in February 1996 resulted in a 
diagnosis of post-traumatic stress disorder.  At his hearing 
in September 1996 the veteran related the incidents in 
service that he claimed were stressful.  They included 
removing the body of a fellow soldier who had committed 
suicide from the perimeter wire while on guard duty; seeing 
dead bodies by the side of the road while on convoy duty; 
assisting a fellow soldier who was set on fire by a flare; 
and being stationed in a bunker area that was a cemetery.  
The veteran testified that he had not discussed any of these 
incidents with examiners at the VA.  The veteran was unable 
to recall the names of any of the individuals involved in 
these incidents.  He asserted that simply being in Vietnam 
was stressful for him and caused him to be constantly afraid.  
As a result he contends that he has developed flashbacks, 
panic attacks and anxiety.  

During the pendency of this appeal new regulations regarding 
service connection for post-traumatic stress disorder have 
been published.  64 Fed, Reg. 32807-32808 (1999).  The 
regulation was made effective as of March 7, 1997.  The 
current regulation provides that service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The veteran has not asserted that his claimed stressors are 
related to combat.  The appellant's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this case the RO has determined that the claimed stressor 
incidents are not the type of events which would be 
documented in service records or that meaningful research is 
not possible because the veteran has failed to provide 
details regarding the stressful events which would permit 
verification.  The Board concurs with the RO that the veteran 
has not provided data concerning stressors which would permit 
any meaningful research.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Cohen v. Brown, 10 Vet.App. 128 (1997) altered the 
analysis in connection with claims for service connection for 
post-traumatic stress disorder.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
concurring opinion contained the following summary:

Third, the Court takes judicial notice of 
the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
"almost everyone."  The sufficiency of 
a stressor is accordingly, now a clinical 
determination for the examining mental 
health professional.  

Cohen v. Brown, (Nebeker, Chief Judge, concurring by way of 
synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of post-traumatic stress disorder by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, slip op. 
at 39.  The Court went on to indicate that when the RO or the 
Board believes the report is not in accord with applicable 
DSM criteria, the report must be returned for a further 
report.  

In the opinion of the Board, the February 1996 VA psychiatric 
examination which resulted in a diagnosis of post-traumatic 
stress disorder is not adequate for rating purposes.  The 
examiner did not identify the stressor or stressors upon 
which the diagnosis was based.  The examiner specifically 
noted that the veteran did not report any unusual stressors.  
The diagnosis of post-traumatic stress disorder given by the 
VA examiner was apparently based on the veteran's statement 
that he was frightened during his service in Vietnam.  The 
diagnosis of post-traumatic stress disorder currently in the 
claims folder was not based on any verified stressors, other 
than the veteran's presence in Vietnam.  Nevertheless, in 
view of the shift in diagnostic criteria from an objective 
standard in assessing whether a stressor is sufficient to 
trigger post-traumatic stress disorder, to a subjective 
standard, additional development is required to obtain a 
definitive determination from a mental health professional as 
to whether this confirmed event, the veteran's presence in 
Vietnam, constituted exposure to a traumatic event and 
response involving intense fear, helplessness, or horror for 
this particular veteran, and if so, whether the other 
criteria set forth in DSM-IV are met for a diagnosis of post-
traumatic stress disorder.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should arrange for the veteran 
to be accorded an examination by a 
psychiatrist to determine whether the 
veteran meets the criteria of DSM-IV for 
a diagnosis of post-traumatic stress 
disorder.  The examiner should be 
informed that no in-service stressor, 
other than the veteran's presence in 
Vietnam from December 1969 to January 
1971 as an equipment repairman, has been 
confirmed.  The purpose of the 
examination is to ascertain if the 
veteran has a post-traumatic disorder 
related to his military service.  All 
clinical findings should be reported in 
detail.  All necessary special studies or 
tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
Post-Traumatic Stress Disorder should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination.  Based upon interview of 
the veteran and review the report of the 
February 1996 examination, the examiner 
should offer an opinion as to whether the 
veteran's presence in Vietnam constituted 
a traumatic event for him, sufficient to 
have elicited a response of intense fear, 
helplessness, or horror, and if so, 
whether the criteria of DSM-IV for a 
diagnosis of post-traumatic stress 
disorder are met.

2.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and the psychi-
atric examination is adequate, the claim 
should be readjudicated with 
consideration of the Courts holding in 
Cohen.  

If the benefit sought remains denied, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

